EXHIBIT 12.(b) STARBOARD INVESTMENT TRUST CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the semi-annual report of the Horizons West Multi-Strategy Hedged Income Fund (the “Fund”), a series of the Starboard Investment Trust, on Form N-CSR for the period ended March 31, 2014, as filed with the Securities and Exchange Commission (the “Report”), the undersigned, Steven M. MacNamara, Principal Executive Officer of the Fund, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. Date: June 9, 2014 By: /s/ Steven M. MacNamara Steven M. MacNamara President and Principal Executive Officer Horizons West Multi-Strategy Hedged Income Fund A signed original of this written statement required by Section 906 has been provided to the Starboard Investment Trust and will be retained by the Starboard Investment Trust and furnished to the Securities and Exchange Commission or its staff upon request.This certification is being furnished to the Commission pursuant to 18 U.S.C. ss. 1350 and is not being filed as part of the Form N-CSR with the Commission. STARBOARD INVESTMENT TRUST CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the semi-annual report of the Horizons West Multi-Strategy Hedged Income Fund (the “Fund”), a series of the Starboard Investment Trust, on Form N-CSR for the period ended March 31, 2014, as filed with the Securities and Exchange Commission (the “Report”), the undersigned, Brenda A. Smith, Principal Financial Officer of the Fund, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. Date: June 3, 2014 By: /s/Brenda A. Smith Brenda A. Smith Treasurer and Principal Financial Officer Horizons West Multi-Strategy Hedged Income Fund A signed original of this written statement required by Section 906 has been provided to the Starboard Investment Trust and will be retained by the Starboard Investment Trust and furnished to the Securities and Exchange Commission or its staff upon request.This certification is being furnished to the Commission pursuant to 18 U.S.C. ss. 1350 and is not being filed as part of the Form N-CSR with the Commission.
